Fourth Court of Appeals
                                  San Antonio, Texas
                                          May 6, 2015

                                     No. 04-14-00781-CV

                                CITY OF SHAVANO PARK,
                                        Appellant

                                               v.

   ARD MOR, INC., Texas Ardmor Properties, L.P., and Texas Ardmor Management, LLC,
                                    Appellees

                  From the 407th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-10796
                          Honorable Richard Price, Judge Presiding


                                        ORDER
Sitting:      Sandee Bryan Marion, Chief Justice
              Rebeca C. Martinez, Justice
              Patricia O. Alvarez, Justice

        The court has determined that oral argument may be of benefit to the court. Therefore,
the above cause has been set for formal submission before this court and oral argument on June
24, 2015 at 2:00 p.m., before a panel consisting of Chief Justice Marion, Justice Martinez, and
Justice Alvarez.

        Argument is limited to twenty (20) minutes each side and ten (10) minutes for appellants’
rebuttal. If you do not wish to present argument, you must notify this court in writing within
seven (7) days of receiving this notice.

                                                           PER CURIAM


Attested to: ______________________________
               Keith E. Hottle
               Clerk of Court